 


 HCON 68 ENR: Honoring the life and accomplishments of Gian Carlo Menotti and recognizing the success of the Spoleto Festival USA in Charleston, South Carolina, which he founded.
U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 68 
 
 
May 10, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring the life and accomplishments of Gian Carlo Menotti and recognizing the success of the Spoleto Festival USA in Charleston, South Carolina, which he founded. 
 
 
Whereas Gian Carlo Menotti was born on July 7, 1911, in Cadegliano-Viconago, Italy;  Whereas Mr. Menotti began writing songs at age 7, and at age 11 wrote both the libretto and music for his first opera, The Death of Pierrot;  
Whereas Mr. Menotti began his formal musical training in 1923 at Milan’s Verdi Conservatory;  Whereas after the death of his father, Mr. Menotti and his mother emigrated to the United States, and he enrolled at Philadelphia’s Curtis Institute of Music;  
Whereas Mr. Menotti’s first full-length opera, The Consul, premiered in 1950, and it won both the Pulitzer Prize for Music and, in 1954, the New York Drama Circle Critics’ Award for Musical Play of the Year;  Whereas in 1951, Mr. Menotti wrote his beloved Christmas opera, Amahl and the Night Visitors, for the Hallmark Hall of Fame;  
Whereas Amahl and the Night Visitors was the first opera ever written for television in the United States and was first aired on Christmas Eve in 1951;  Whereas Amahl and the Night Visitors was such a success that it became an annual Christmas tradition and remains Mr. Menotti’s most popular work to this day;  
Whereas in 1955, Mr. Menotti won a second Pulitzer Prize for his opera, The Saint of Bleecker Street;  Whereas in 1958, Mr. Menotti founded the Festival dei Due Mondi (Festival of the Two Worlds) in Spoleto, Italy, as a forum for young American artists in Europe;  
Whereas when the organizers of the Festival of Two Worlds decided to plan a companion festival in the United States, they searched for a city that would offer the charm of Spoleto, Italy;  Whereas Mr. Menotti and the Spoleto USA organizers decided that Charleston, South Carolina, was the perfect counterpart to Spoleto, Italy, because Charleston is small enough to be dominated by nonstop arts events during the 17-day festival, but also large and sophisticated enough to provide a knowledgeable audience and appropriate theaters;  
Whereas the Spoleto USA organizers also observed that Charleston has an extensive history of involvement with the arts, from housing the Nation’s first theater and ballet companies to housing the Nation’s oldest musical organization;  Whereas Mr. Menotti founded the Spoleto Festival USA in 1977, and the festival quickly became a haven for a large group of artists, both traditional and experimental, who were attracted to the mix of dance, theater, opera, music, and visual arts;  
Whereas the Spoleto Festival USA has maintained traditions of the Festival of Two Worlds, such as a dedication to young artists, an enthusiasm for providing unusual performance opportunities to recognized masters in their fields, and a commitment to all forms of the performing arts, including classical ballet, modern and post-modern dance, opera, chamber, symphonic, and choral music, jazz, theater, and visual arts;  Whereas the Spoleto Festival USA currently claims an audience of between 70,000 and 80,000 attendees each year; and  
Whereas Gian Carlo Menotti died on February 1, 2007, in a hospital in Monte Carlo: Now, therefore, be it   That Congress honors the life and accomplishments of Gian Carlo Menotti and recognizes the success of the Spoleto Festival USA in Charleston, South Carolina, which he founded.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
